EXHIBIT 12 Computation of Ratio of Earnings to Fixed Charges (in millions except ratio of earnings to fixed charges) Year Ended December 31, 2009 2008 2007 2006 2005 Earnings: Income from continuing operations before income taxes and noncontrolling interest $ 412.1 $ 642.2 $ 346.7 $ 11.7 $ 8.0 Portion of rents representative of interest expense 5.8 5.6 5.2 8.4 0.4 Interest on indebtedness, including amortization of deferred loan costs 0.1 22.3 83.1 89.0 97.0 Amortization of capitalized interest - Minority interest in pre-tax income of subsidiaries that have not incurred fixed charges - - 0.9 (0.6 ) (5.6 ) Earnings, as adjusted $ 418.0 $ 670.1 $ 435.9 $ 108.5 $ 99.8 Fixed Charges: Portion of rents representative of interest expense $ 5.8 $ 5.6 $ 5.2 $ 8.4 $ 0.4 Interest on indebtedness, including amortization of deferred loan costs 0.1 22.3 83.1 89.0 97.0 Capitalized interest 74.7 41.2 11.2 1.5 0.5 Total fixed charges $ 80.6 $ 69.1 $ 99.5 $ 98.9 $ 97.9 Ratio of earnings to fixed charges 5.19 x 9.70 x 4.38 x 1.10 x 1.02 x
